COXE, Circuit Judge.
The decree herein dismissed the libel as to the tug Harlem River No. 1 and held the tug Wellington solely at fault for the damages sustained by a collision which occurred between 10' and 11 a. m. November 26, 1913, between the libelant’s coal barge Governor Glynn in tow of the tug Harlem River No. 1 bound down and the scow Whitehall, in tow on the port side of the tug Wellington.
The weather was clear, the tide was strong ebb. The place of collision was near the New York shore about opposite Little Hell Gate. The Harlem River No. 1 had the covered barge Royal on her starboard side and the coal barge Governor Glynn on her port side. When the tugs first sighted each other they were well over on their respective sides of the river and would have passed safely had they kept their courses. The Wellington had to cross the tide running out of Little Hell Gate and, instead of navigating so as to meet the tide bow on, she.allowed her tow and herself to swerve to port so that the tide struck the starboard side of the tow, causing both tug and tow to swing across the Harlem River. It was then too late to avoid collision. The question was one of fact and we think the testimony strongly supports Judge Veeder’s finding that the collision occurred1 by reason of the careless navigation of the Wellington in permitting the vessels to be caught in the tide at Little Hell Gate and thus to be thrown over onto the New York shore. Even if the testimony were more evenly balanced it would still be our duty not to interfere with a finding of fact based upon conflicting testimony.
The decree is affirmed with costs against the Wellington.